06/29/2020


   IN THE SUPREME COURT OF THE STATE OF MONTANACase Number: DA 19-0558

                            No. DA 19-0558


STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

MICHAEL ANDREW BUCK,

           Defendant and Appellant.


            ORDER GRANTING EXTENSION OF TIME


     Upon consideration of Appellant’s Unopposed Motion for Extension

fo Time, and good cause appearing,

     IT IS HEREBY ORDERED that Appellant is granted an extension

of time to and including July 13, 2020, within which to prepare, file, and

serve Appellant’s opening brief on appeal.

     Signed and dated as indicated below.




                                                                Electronically signed by:
                ORDER GRANTING EXTENSION OF TIME – 1                  Mike McGrath
                                                         Chief Justice, Montana Supreme Court
                                                                      June 29 2020